Citation Nr: 1043913	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) 
and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), was denied by the RO in a February 2006 rating 
decision, a June 2006 statement of the case, and a November 2006 
supplemental statement of the case on the basis of lack of a 
verified inservice stressor.  In July 2009, the Board remanded 
the Veteran's claim to obtain a VA examination to determine the 
existence of any acquired psychiatric disorders and the etiology 
of those disorders.  By a July 2010 supplemental statement of the 
case, the RO again denied the Veteran's claim.

Although the evidence reflects numerous stressors reported by the 
Veteran with regard to his PTSD, in December 2009, the U.S. Army 
and Joint Services Records Research Center (JSRRC) verified the 
Veteran's February 2005 stressor of routinely coming under mortar 
and sniper fire while at Da Nang and Chu Lai.  With regard to the 
Veteran's other reported stressors which have not been 
corroborated, during the pendency of this appeal, the criteria 
for verifying in-service stressors were amended, effective July 
13, 2010.  The amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and 


a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

With regard to the Veteran's reported stressors which have not 
been corroborated by the evidence of record, as a result of the 
new regulatory amendment, service connection for PTSD is 
warranted if the Veteran has a PTSD stressor which has been 
medically related to his diagnosis and which is related to the 
Veteran's fear of hostile military or terrorist activity, in the 
absence of clear and convincing evidence to the contrary.  The 
evidence of record is insufficient to allow the Board to 
determine whether these criteria have been met.  

While there are numerous psychiatric reports of record, the 
medical evidence as a whole does not clearly indicate which 
stressors are related to the Veteran's PTSD and whether those 
stressors are related to the Veteran's confirmed stressor or his 
fear of hostile military or terrorist activity.  The medical 
evidence of record reflects numerous diagnoses of PTSD, but does 
not indicate the stressor or stressors upon which those diagnoses 
are based.  Thus, although there is evidence of PTSD, the 
evidence does not link the Veteran's diagnosed PTSD to a 
confirmed inservice stressor.  

While the Veteran underwent a VA examination in December 2009, 
the examination report reflects that it is inadequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the medical evidence 
of record is insufficient, in the opinion of the Board, the Board 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).  Specifically, although the 
December 2009 VA examiner seemed to indicate that the Veteran did 
not meet the DSM-IV criteria for PTSD, it is unclear whether that 
is the case, as the VA examiner did not provide any discussion or 
findings as to whether the Veteran currently has PTSD.  
Similarly, the VA examiner did not address the numerous VA 
treatment records in the claims file which reflect diagnoses of 
and treatment for PTSD (including the October 2004 VA treatment 
record which specifically found that the Veteran met the DSM-IV 
criteria for PTSD), and did not take into consideration the 
Veteran's confirmed stressor or any of his stressors which are 
related to his far of hostile military or terrorist activity.  
Accordingly, the medical evidence of record is insufficient to 
determine whether the Veteran's currently diagnosed PTSD is 
related to an inservice stressor and, if so, whether that 
stressor has been confirmed or is related to the Veteran's fear 
of hostile military or terrorist activity.  As such, a new VA 
psychiatric examination is required to clarify the Veteran's PTSD 
diagnosis and whether it is related to a confirmed inservice 
stressor or to the Veteran's fear of hostile military or 
terrorist activity.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke 
v. 


Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient medical 
information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
new VA psychiatric examination to determine 
whether he has a valid diagnosis of PTSD and 
to ascertain the nature, severity, and 
etiology of any PTSD found.  The examination 
must be conducted by a psychiatrist or 
psychologist.  The examiner must be provided 
with, and review, the entire claims file in 
conjunction with the examination.  All 
necessary special studies or tests, including 
psychological testing and evaluation, must be 
accomplished.  The examiner must state 
whether the claimed stressor(s) is adequate 
to support a diagnosis of PTSD.  Thereafter, 
based upon review of the entire claims file, 
the examiner must provide an opinion as to 
whether a diagnosis of PTSD is deemed 
appropriate.  If so, the examiner must 
explain how the diagnostic criteria of the 
DSM-IV are met, to include identification of 
the specific stressor(s) underlying the 
diagnosis, and comment upon the link between 
the current symptomatology and the 
stressor(s).  If PTSD is found to be related 
to an in-service stressor, the examiner must 
specifically state whether that stressor was 
related to the Veteran's fear of hostile 
military or terrorist activity.  If a 
diagnosis of PTSD is not deemed appropriate, 
the examiner must specifically explain this 
position in light of the numerous findings of 
PTSD of record.  The examiner must also 
provide an opinion as to whether any of the 
Veteran's other psychiatric disorders, 
including anxiety and depression, 


are related to his active duty service.  Any 
opinion provided must include a complete 
rationale and explanation of the basis for 
the opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  The RO must then readjudicate the claim, 
taking into consideration the regulatory 
changes to 38 C.F.R. § 3.304(f)(3), effective 
July 13, 2010.  Thereafter, if the claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

